Citation Nr: 0617067	
Decision Date: 06/12/06    Archive Date: 06/26/06

DOCKET NO.  04-25 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for bipolar disorder.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The veteran had active service from August 1978 to August 
1979.

This matter comes to the Board of Veterans' Appeals (Board) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Portland, Oregon.


FINDINGS OF FACT

1.  The veteran does not have PTSD.  

2.  Bipolar disorder was not manifest during service or 
within one year of separation and is not related to the 
veteran's service.


CONCLUSION OF LAW

1.  PTSD was not incurred in or aggravated by active service 
and may not be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West Supp. 
2005); 38 C.F.R. §§ 3.303, 3.304(f), 3.307, 3.309 (2005).

2.  Schizophrenia was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West Supp. 2005); 38 C.F.R. § 
3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law, with enactment of the Veterans Claims Assistance Act 
of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.  

In the present case, the veteran's claim was received in 
November 2002, after the enactment of the VCAA.

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."

The Board notes that a VCAA letter dated in December 2002 
instructed veteran regarding the evidence necessary to 
substantiate his claim and requested that he identify 
evidence in support of it.  The veteran was told how VA would 
assist him in obtaining evidence supportive of his claim, and 
noted that the RO had requested treatment records from the 
Portland VA Medical Center and his service medical and 
personnel records from the National Personnel Records Center.  
The veteran was asked to complete a questionnaire pertaining 
to his claim for PTSD.  A May 2003 letter informed the 
veteran that the RO had requested identified private 
treatment records and records from a VA domiciliary.  The 
veteran's claim was initially adjudicated via a July 2003 
rating decision.  

In sum, the RO has complied with the notice requirements of 
the VCAA and the implementing regulations.  

In addition, identified VA and private treatment records have 
been obtained and associated with the record.  Neither the 
veteran nor his representative has identified any additional 
evidence or information which could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence or information.  Therefore, the 
Board is also satisfied that the RO has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulations.

Analysis

Initially, the Board notes that the veteran did not engage in 
combat with the enemy.  Therefore, the provisions of 38 
U.S.C.A. § 1154 (West 2002) are not applicable.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303(a).  

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection generally requires evidence of a 
current disability, evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or during 
any applicable presumptive period) is not adequately 
supported, a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with VA regulations; a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f).  See 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) 
(pertaining to combat veterans).

If a claim for PTSD is based on an in-service personal 
assault, 38 C.F.R.§ 3.304(f)(3) provides that evidence from 
sources other than the veteran's service records may 
corroborate the veteran's account of the stressor incident.  
Examples of such evidence include, but are not limited to: 
records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, 
fellow service members, or clergy.  Evidence of behavior 
changes following the claimed assault is one type of relevant 
evidence that may be found in these sources.  Examples of 
behavior changes that may constitute credible evidence of the 
stressor include, but are not limited to: a request for a 
transfer to another military duty assignment; deterioration 
in work performance; substance abuse; episodes of depression, 
panic attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  VA will not 
deny a PTSD claim that is based on in-service personal 
assault without first advising the claimant that evidence 
from sources other than the veteran's service records or 
evidence of behavior changes may constitute credible 
supporting evidence of the stressor and allowing him or her 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence.  VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.  Id.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West Supp. 2005).

      

PTSD

After careful consideration of the evidence pertaining to 
this issue, the Board finds that service connection for PTSD 
is not warranted.  In this regard, the Board notes that a key 
element to establishing service connection is to show that 
veteran does have the claimed disability.  This element may 
only be shown through evidence of a diagnosis.  

In the present case, the record establishes that the veteran 
has not been diagnosed with PTSD.  While a March 2003 VA 
treatment note indicates the veteran's reference to "his 
PTSD", a diagnosis of such disorder remains absent from the 
record.  Rather, the veteran has been assigned various other 
diagnoses, to include depression and bipolar disorder.  As 
the evidence demonstrates that the veteran does not have 
PTSD, service connection cannot be granted.

Moreover, a stressor has not been verified.  Although the 
veteran claims that he was physically assaulted on two 
occasions in service, and that someone dropped LSD into a 
drink on another occasion, he has not provided any credible 
supporting evidence of these alleged stressors.  Service 
records do not support the veteran's report of being attacked 
with a knife in June 1979, nor do they show that the veteran 
has a knife scar on his left back.  The Board acknowledges 
that the veteran was honorably discharged in August 1979 for 
failure to maintain acceptable standards for retention.  His 
commander noted that he had considerable difficulty adjusting 
to military life, and that he continually displayed a very 
immature attitude toward authority.  He noted that the 
veteran's performance since his assignment had been poor.  
The record indicates that such assignment occurred in 
February 1979, prior to the reported physical assaults, which 
the veteran asserts occurred in June 1979.  The Board also 
notes that the veteran was absent without leave in September 
1978, which also predates the veteran's reported stressors.  
In essence, the veteran's service personnel records reflect a 
pattern of behavior that began prior to the stressful 
incidents the veteran has reported in support of his claim 
for PTSD.  Accordingly, the Board concludes that the fact 
that the veteran was discharged for poor performance does not 
serve to support his claim that he was assaulted during June 
and July 1979.  As such, this critical element necessary to 
establish service connection for PTSD is also absent.

In sum, two essential criteria for establishing service 
connection for PTSD, as set forth in 38 C.F.R. § 3.304(f), 
are not met.  Under these circumstances, the Board must 
conclude that the veteran has not met the regulatory 
requirements of entitlement to service connection for PTSD, 
and that, on this basis, his claim must be denied.  In 
reaching these conclusions, the Board has considered the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable in the instant appeal.  38 U.S.C.A § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).

	Bipolar Disorder

The Board has also concluded that service connection for 
bipolar disorder is not warranted.  The veteran has been 
assigned various psychiatric diagnoses, most prominently 
bipolar disorder.

Available service medical records are negative for any 
diagnosis, complaint, or abnormal finding pertaining to the 
veteran's psychiatric health.  On discharge examination in 
July 1979 the veteran denied nervous trouble of any sort.  He 
also denied depression or excessive worry.  The psychiatric 
evaluation was normal.  On mental status examination in July 
1979, the veteran's behavior was normal and his mood was 
level.  Thought content was normal and thinking process was 
clear.  No significant mental illness was detected.  

The first diagnosis reflected in the record dates to October 
1998, when a private provider indicated 
depression/cyclothymia.  Recent VA treatment records reflect 
diagnoses of depression, substance induced mood disorder, and 
bipolar disorder.  The veteran has given a history of 
treatment for bipolar disorder since about 1996.  This tends 
to establish a remote post service onset, rather than an in-
service onset or within one year of separation.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West Supp. 2005); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2005).

In sum, the evidence establishes that the veteran's current 
psychiatric diagnoses, most prominently bipolar disorder, are 
not related to any incident of service.  The grant of service 
connection requires competent evidence to establish a 
diagnosis and, as in this case, relate the diagnosis to the 
veteran's service.  The veteran is a layperson, and his own 
opinion regarding onset or cause is not competent.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Rather, 
the competent evidence clearly establishes that the post 
service diagnoses are not related to service.  As noted 
above, service connection is granted for a disability 
resulting from in-service disease or injury.  Absent 
competent evidence relating an acquired psychiatric disorder 
to service, the claim of entitlement to service connection 
for bipolar disorder must be denied.  The preponderance of 
the evidence is against the claim and the doctrine of 
reasonable doubt is not applicable.  38 U.S.C.A § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for bipolar disorder is 
denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


